                 Case 1-18-44360-ess              Doc 16        Filed 11/11/18          Entered 11/12/18 00:18:43

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-44360-ess
Giovanni Oliveri                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: acruz                        Page 1 of 2                          Date Rcvd: Nov 09, 2018
                                      Form ID: 318DF7                    Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 11, 2018.
db             #Giovanni Oliveri,   371 Klondike Ave,     Staten Island, NY 10314-6230
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9321654         Cach LLC,   Greenville, SC 29602
9321659        +Edison Radiology Group,    PO Box 1489,    Winterville, NC 28590-1489
9321660        +First Financial Asset,   3091 Governors Lake Dr,     Peachtree Corners, GA 30071-1135
9321661         Healthcare Associates in Medicine PC,     2535 Arthur Kill Rd,    Staten Island, NY 10309-1207
9321662        +Imaging Consultants Essex,    Online Collections,    PO Box 1489,    Winterville, NC 28590-1489
9321666         Professional Claims Bureau Inc,    PO Box 9060,    Hicksville, NY 11802-9060
9321667        +Radiology Consultants Rcp,    First Fin Mgt,    3091 Governors Lake Dr Ste 500,
                 Peachtree Corners, GA 30071-1135
9321668        +Resurgent Capital Services - Cach LLC,     PO Box 10587,   Greenville, SC 29603-0587
9321669        +Richmond University Medical Ctr,    PO Box 11565,    Newark, NJ 07101-4565
9321670         Staten island Pulmonary Assoc., PC,     501 Seaview Ave Ste 102,    Staten Island, NY 10305-3400
9321671         Staten island University Hospital,    PO Box 29772,    New York, NY 10087-9772

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Nov 09 2018 18:36:49
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 09 2018 18:36:24
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,     New York, NY 10014-9449
9321653         EDI: GMACFS.COM Nov 09 2018 23:33:00      Ally Financial,    Attn: Bankruptcy Dept,
                 PO Box 380901,   Bloomington, MN 55438-0901
9321652         EDI: GMACFS.COM Nov 09 2018 23:33:00      Ally Financial,    200 Renaissance Ctr,
                 Detroit, MI 48243-1300
9321655         EDI: CHASE.COM Nov 09 2018 23:33:00      Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
9321656         EDI: CHASE.COM Nov 09 2018 23:33:00      Chase Card Services,     Correspondence Dept,
                 PO Box 15298,   Wilmington, DE 19850-5298
9321657         EDI: WFNNB.COM Nov 09 2018 23:33:00      Comenitycapital/gmstop,     Attn: Bankruptcy Dept,
                 PO Box 183003,   Columbus, OH 43218-3003
9321658         EDI: WFNNB.COM Nov 09 2018 23:33:00      Comenitycb/gamestop,     PO Box 182120,
                 Columbus, OH 43218-2120
9321663         E-mail/Text: bankruptcy@onlineis.com Nov 09 2018 18:36:42       Online Collections,    PO Box 1489,
                 Winterville, NC 28590-1489
9321665         EDI: PRA.COM Nov 09 2018 23:33:00      Portfolio Recovery Associates LLC,     PO Box 12914,
                 Norfolk, VA 23541-0914
9321664         EDI: PRA.COM Nov 09 2018 23:33:00      Portfolio Recov Assoc,     120 Corporate Blvd Ste 1,
                 Norfolk, VA 23502-4952
9321672         EDI: VERIZONCOMB.COM Nov 09 2018 23:28:00       Verizon Wireless,    PO Box 650051,
                 Dallas, TX 75265-0051
9321651        +EDI: GMACFS.COM Nov 09 2018 23:33:00      ally,    PO Box 380903,    Bloomington, MN 55438-0903
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 11, 2018                                             Signature: /s/Joseph Speetjens
             Case 1-18-44360-ess        Doc 16    Filed 11/11/18     Entered 11/12/18 00:18:43




District/off: 0207-1         User: acruz                  Page 2 of 2                  Date Rcvd: Nov 09, 2018
                             Form ID: 318DF7              Total Noticed: 27

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 9, 2018 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;tmoss@windelsmarx.com;n159@ecfcbis.com;jryan@windelsmarx.com
              Kevin Zazzera    on behalf of Debtor Giovanni Oliveri kzazz007@yahoo.com
              Martin A Mooney   on behalf of Creditor   Wells Fargo Bank, N.A., d/b/a Wells Fargo Dealer
               Services ahight@schillerknapp.com, kcollins@schillerknapp.com;bfisher@schillerknapp.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 4
              Case 1-18-44360-ess                      Doc 16   Filed 11/11/18     Entered 11/12/18 00:18:43


Information to identify the case:
Debtor 1              Giovanni Oliveri                                           Social Security number or ITIN   xxx−xx−6142
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−18−44360−ess



Order of Discharge and Final Decree                                                                               Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Giovanni Oliveri




IT IS FURTHER ORDERED:

        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: November 9, 2018                                              s/ Elizabeth S. Stong
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree                page 1
          Case 1-18-44360-ess          Doc 16     Filed 11/11/18       Entered 11/12/18 00:18:43


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
